      Case 1:15-cv-06549-CM-RWL Document 316 Filed 12/11/19 Page 1 of 2




 Peter Saffirstein
 Direct Diial: 212‐201‐284
                         45
 psafirstein@safirsteinmmetcalf.com



                                                                         D
                                                                         December 111, 2019

VIA ECF
      F

The Honorable Robeert W. Lehrburger
United States Magisttrate Judge
Daniel Paatrick Moynnihan Unitedd States Courrthouse
500 Pearrl St., Room 1960
New Yorrk, NY 1000  07-1312


Re:     Sergeants Beenevolent Asssoc. Health
        S                                  h & Welfare Fund, et al.. v. Actavis, plc,
                                                                                 p et al.,
        C
        Case No. 1:15-CV-065499-CM-RWL     L (S.D.N.Y.))

Dear Juddge Lehrburg
                   ger:
        W write on
        We            n behalf of Plaintiff
                                    P        andd move to compel
                                                             c        Deffendants Forrest and Meerz to
provide dates
          d     for a liimited numbber of deposiitions and foor them to coonsent to Plaaintiff’s taking of
certain thhird party deepositions. There
                                   T      is urgency with reegard to thiss motion, as Judge McM    Mahon
has set April
         A      30, 20020 as a disscovery cut-off date andd impasse between
                                                                        b          the parties has been
reached.
        On Novembeer 27, 2019, pursuant to Your Honorr’s Order (E
        O                                                          ECF No. 2877), Plaintiff wrote
                                                                                              w
to Defenndants Forestt and Merz, providing them
                                            t    with a list of witneesses that Plaintiff wishhes to
depose and
         a    a list of
                     o topics abbout which Plaintiff inttends to exaamine. Seee Exhibit A.  A On
Decembeer 4, 2019, Plaintiff reequested depposition dattes for the Forest and Merz deponents
identifiedd in the Noovember 27 email. Id. On Decembber 10, 20119, Plaintifff and Defendants
participatted in a meeet and connfer telephoone call conncerning thee subject off these requuested
depositioons.
        D
        Despite   beinng provided with this list of nonn-duplicativee topics forr each requuested
deponentt, Defendantts continue tot refuse to provide
                                               p       deposition dates. Instead, they
                                                                                     t  have arrgued
that: (1) they do not understand the topics; (2)
                                               ( the topiccs include asspects that were
                                                                                   w    discusseed by
other depponents (exaamples below w); and/or (3) the topics are not rellevant. These argumentts are
meritlesss. All of th he requestedd discovery is necessarry and has not n been soought previoously:
several of
         o the requessted parties were not in the NYAG or DPP acttion, and all of the requuested
discoveryy is related to the partiies’ unique perspectives, negotiatioons and disccussions thaat are
relevant to this casee. Defendannts’ argumennts have been made forr a single purpose:
                                                                                    p       to cause
                                                                                                c
delay andd, in turn, block the now
                                 w fast-trackedd discovery needed
                                                           n      by thhe Plaintiff.
        D
        Defendants’    position,
                       p         as expressed in
                                              i the meet and confer, is that if anny person at
                                                                                             a any
time, irreespective off employmennt, testified (whether att depositionn or not) wiith regard too any

_______ __________  _________________________________________ _________________________
Safirstein
         n Metcalf LL
                    LP The Emp            uilding, 350 Fifth Ave., 59
                              pire State Bu                                    w York, NY 10118
                                                                   5 th Fl., New
        Case 1:15-cv-06549-CM-RWL Document 316 Filed 12/11/19 Page 2 of 2
                                                                               December 11, 2019
                                                                                          Page 2

questions related to any topic bearing upon what Plaintiff intends to inquire about, that area of
inquiry is forever barred. This blanket prohibition that Defendants seek makes no accounting for
whether any previous testimony was truthful, complete, related to any documents or involved the
unique knowledge and views of the sought after witness. For example, the Plaintiff wishes to
depose Merz CEO Burchard regarding a number of topics including royalty payments. During
the meet and confer, Defendants initially feigned confusion over what was meant by “royalty
payments,” and then claimed that, because the deposition of former Forest executive Solomon
discussed royalty payments, questions regarding royalty payments put to Merz CEO Burchard
would be duplicative. When Defendants finally conceded that Merz’s perspective and
negotiations regarding royalties may be arguably not duplicative, Defendants then began to shift
their argument and state that they would seek to block the deposition because royalty payments
were not relevant.
       Similarly, Plaintiff listed Forest employee William Meury1 as a deponent with topics
including discussions with John MacPhee and MDV Partners. Defendants acknowledged that
they were unaware of any deposition testimony that Mr. Meury provided involving either John
MacPhee or MDV Partners. Nevertheless, they seek to block his deposition because some of the
sought-after discussions between Meury and MacPhee included discussions of Fixed Dose
Combination (FDC) and Defendants argue that such testimony would be duplicative of prior
testimony provided by any deponent who mentioned FDC.
        The Stipulation regarding non-duplicative testimony was meant to prohibit wasting
deponents’ time re-asking questions – not to forever shield Defendants from seeking relevant
targeted testimony related to allegations Plaintiff asserts. Plaintiff’s counsel has clearly
expressed their intention to ask questions about the involvement of certain individuals and
entities in connection with the Namenda Franchise and not seek to repeat previous testimony.
        In short, Defendants’ strategy is transparent. No matter what Plaintiff says, they argue
that the testimony is duplicative, or, if that argument becomes ludicrous on its face, they shift to
a relevancy argument or some other shield. This obstructive approach violates Judge McMahon’s
directive at the December 6, 2019 conference to not block discovery.
        As Judge McMahon recently Ordered, Plaintiff must complete discovery by April 30 and
“the April 30 date will NOT be extended.” Plaintiff and Plaintiff’s counsel do not have any
desire to waste their own time seeking testimony already elicited in the NYAG or DPP matters.
Having complied with Your Honor’s order to provide topics, we now seek an Order for
Defendants to provide deposition dates for the Forest and Merz deponents and to not block the
relevant third party discovery sought.

                                                     Respectfully submitted,

                                                     /s/Peter Safirstein
                                                     Peter Safirstein
                                                     Safirstein Metcalf LLP

cc: all counsel of record (via ECF)

1
    Meury testified in the NYAG action in 2014.
_____________________________________________________________________________
Safirstein Metcalf LLP The Empire State Building, 350 Fifth Ave., 59th Fl., New York, NY 10118
